Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	
Election/Restriction
Claims 15-20 remain withdrawn from consideration as being directed to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This rejection is based on undue .

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a composition including “a catalytic substance”, also termed “metal nanoparticles” in combination with a “zeolite-type” material. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). would be required because:
The quantity of experimentation necessary is great since the claims are extremely broad and thus read on materials that should not be within the scope of the terminology “zeolite-type”.  There are numerous and myriad metal oxides, mesoporous materials containing metals, any kind of ordered porous material, hierarchical zeolites, basic zeolites or those with a variety of atomic substitutions, MOFs and NZMSs with completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of this generic terminology. The specification clearly indicates a number of materials such as “alminoarsenate salts” and “molybdenum phosphate” that do not even appear to be molecular sieves.  The claims are further broadened with respect to the presence of the many possible permutations of “catalytic substances”, and metal nanoparticles (which could include metal oxide nanoparticles, metal sulfides and innumerable other undefined materials that may be imparted into the zeolite-type material).   The specification seems to indicate that a reduction step to form actual metallic nanoparticles is desirable, but not required and nanoparticles containing easily oxidized metals in the oxide from may be used as such.  The recitation of the features of the channels connecting with each other, and defining “enlarged pore portions” in no way further limits the zeolite identity, as nearly every zeolite (and any other porous ordered type materials) inherently possess interconnecting channels that define larger pores within the regular microporous arrangement.

 There is no direction or guidance presented for a catalyst containing the zeolite type material in any potential included framework form and in any amount. The specification only discloses a limited number of specific zeolite framework materials in combination with the metal oxide nanoparticles

 There is an absence of working examples concerning the many possible materials within the scope of this broadly claimed material.
The examples are all limited to specific metal oxide nanoparticles.  Apparently a limited number of framework types are obtained as product through use of mesoporous starting materials MCM-41 and SBA-15.
In light of the above factors, it is seen that the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the claim terminology would present the artisan with myriad different compositions, and such would result in an 

The applicant indicates that this rejection has been overcome by the amendment to the claims reciting that the size of the nanoparticles is larger than “a” pore-size of the zeolite compound.  This is not convincing as it fails to reference the many reasons that the determination of the metes and bounds of the claims would be difficult or impossible considering the vast number of species within the claimed embodiment when considered in terms of all  possible zeolites, elemental analogs thereof, hierarchical analogs thereof, in combination with all known solid acids.  There is insufficient direction with respect to the identity of the solid acid nanoparticles nor the zeolite “type” compounds that may well fall into this generic and extremely large subset of possible structures.
Applicant should further note that the zeolite has a number of different pore sizes.  MCM-41 for instance has mesopores, micropores and an enlarged pore portion defined by the pores and/or channels.  The claim amendment fails to state which of the pores the nanoparticle is larger than.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The amendment to the claim reciting that “a particle size of the metallic nanoparticles is larger than a pore size of the zeolite-type compound. It is unclear, however, which of the several pores of the zeolite is being referenced.
	
The claims are indefinite with respect to the terminology “zeolite-type”.  Generally the use of the term “type” renders the actual meaning of a modified material indefinite Under normal circumstances, the word “type” with respect to a zeolite would be acceptable based on the fact that zeolite frameworks can be defined by their structural “type” and the art has taken a fairly broad view of such a material being microporous aluminum silicates, or microporous silicates or isostructural materials with some or all of the aluminum or silicon atoms being replaced by other elements such as boron, zirconium, titanium, and so forth. Essentially, the word “type” appended to any material is considered to result in indefiniteness.  This is a long-held position with respect to 35 USC 112.
The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

However, the applicant’s “definition” of zeolite type or analog includes materials such as “alminoborate salts”, “germanate salts” and “molybdenum phosphate”, none of which are zeolite analogs by the art understood definition of zeolites.  As a result, the claims are indefinite because they are flawed in the failure to define the full range of the intended scope of the term zeolite type.  Applicant may be his own lexicographer, but employing definitions that are completely outside the scope of language that is acceptable to and understood by the skilled artisan is not proper.
Firstly, the true definition of “zeolite” is an aluminosilicate.  Accordingly, the definition intended must be clear that, i.e. an aluminoborate is an analogue of a certain aluminosilicate wherein a portion or all of the silicon has been replaced by boron.  A germanate would require some explanation of how to produce a material wherein all of the silica is replaced with germanium.  A molybdenum phosphate compound need not be a zeolite; it will only take a zeolite form with the concomitant removal of all of the silica and alumina with molybdenum.   As a result, the claims are indefinite because they are flawed in the failure to define the full range of the intended scope of the term zeolite “type”

Claim 4 remains confusing in that claim 1 already recites that the metallic nanoparticles are present “in” the skeletal body, so it is not clear if this claim further limits claim 1 in any manner.  Furthermore, claim 1 recites that the nanoparticles are within the structure of the zeolite.  This claim contradicts that.  This claim may be similar to claim 13 in attempting to claim that there are nanoparticles both on the surface and further contains additional nanoparticles on the surface, because at present, claim 4 references “the metal nanoparticles” which are already present in claim 1 within the structure, and thus stating them to be on the surfaces causes a conflict.
Claim 13 further remains confusing in the recitation of “the at least one type of metallic nanoparticles”.  “The” implies that the nanoparticles of claim 1 are not within the zeolite structure, but on the surface of the zeolite, which conflicts with claim 1.  Further,”the at least one type of metallic nanoparticles held on the outer surface of the skeletal body” lacks proper antecedent basis because claim 1 does not provide for surface particles.
A number of dependent claims recite limitations such as “ratio of the average particle size” or “average diameter”, “average particle size”, “the inner diameter”, “average inner diameter” and so forth, that all lack precise and literal antecedent basis in the claims from which they depend.  However, the examiner is construing these terms as having an implicit antecedent basis in that, for example, a channel must have a diameter (and thus an average diameter) and particles must have a particle size and therefore an average particle size.  As such, the ratios of these figures would also be considered to find implicit basis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 11,161,101, previously copending Application No. 15/994,098 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite a functional structural body, whereas the copending claims recite a catalyst structure. However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The instantly claimed material recites “enlarged pore portion” whereas the copending claims recite “enlarged diameter portion”.  This is a matter of mere semantics as the same structure is being made in both applications.  The instant claims recite a catalytic substance of metallic nanoparticles, both of which read on the patented claim recitation of “fine metal particles”.  The claimed catalytic materials are clearly representative of the same materials being referenced in the patented claims, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.

Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite a functional structural body, whereas the copending claims recite a catalyst structure. However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The copending claims recite metal oxide nanoparticles, whereas the instant claims recite metallic nanoparticles or catalytic substances.  The instant claims do not preclude the metallic nanoparticles from being oxide, or any other species so long as they contain a metal.  The instant claims are more generic regarding the structural organization of the zeolite, but the limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite a functional structural 
The recited utility of the catalyst material does not convey patentability, and the catalyst of the instant claims would be expected to function in desulfurization.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,558  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite a functional structural body, whereas the copending claims recite a catalyst structure. However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The instant claims are more 
The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
The recited utility of the catalyst material does not convey patentability, and the catalyst of the instant claims would be expected to function in desulfurization.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,545 has been withdrawn in view of the abandonment of the copending application.  

Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in 
The recited utility of the catalyst material does not convey patentability, and the catalyst of the instant claims would be expected to function in CO shift or reverse-shift operations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they they differ from one another only in the scope of coverage being sought. The instant claims recite a functional structural body, whereas the copending claims recite a catalyst structure. However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  All limitations representing the channels, enlarged pore portions and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels.  The copending claims recite metal oxide nanoparticles, whereas the instant claims recite metallic nanoparticles or catalytic substances.  The instant claims do not preclude the metallic nanoparticles from being in oxide form, or any other species so long as they contain a metal.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
The recited utility of the catalyst material does not convey patentability, and the instant composition would be expected to function in oxidation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 21 of copending Application No. 16/698,636  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 21 of copending Application No. 16/698,650  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  The instant claims do not exclude a portion of the 
The recited utility of the instant catalyst material does not convey patentability, and the artisan would have the expectation that zeolite encapsulated metal oxide catalysts would be expected to function in reforming.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21 of copending Application No. 16/698,527  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material is a structured catalyst whereas the copending claims recite a structural body.  However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and 
The recited utility of the instant catalyst material does not convey patentability, and the artisan would have the expectation that zeolite encapsulated metal oxide catalysts would be expected to function in reforming.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 21 of copending Application No. 16/698,679  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137516 to Kegnaes et al.
Kegnaes et al. disclose a catalyst composition comprising a support material based on an ordered mesoporous hybrid silicate material, which is essentially equivalent to a “zeolite-type” material comprised of channels in two or three directions which intersect and form larger pores.  The reference indicates that metal oxide particles are incorporated into the zeolite material and encapsulated by the framework of the zeolite by forming mesopores with carbon coated metal nanoparticles.  Then the carbon is removed, the metal resides in the pores of the zeolite type material and the 
Insofar as the claims indicating the particle sizes of the nanoparticles and that the average particle size of the nanoparticles is greater than an average diameter of the channels, less than or equal to the enlarged pore portions, such would have been obvious to the artisan as the catalytic substances are first incorporated into the mesopore space and then the final structure will be more microporous and thus entrap the nanoparticles.  As the final structure of the material of the reference is comparable with the structure of the instant intended zeolite frameworks, the ordinarily skilled artisan would certainly have the expectation that the size of the particles must then be smaller than, equal to, or slightly larger than the pores and channels depending on whether they are loosely held or form from the metal salt into particles that are wedged into smaller channels.  All of the channels and pores will have sizes commensurate with the reference because these are characteristic of the zeolite framework selected.  As the particles overlap in size with those claimed herein, and the dimensions of the channels and pores of the reference are also commensurate with those claimed herein, all ratios .

Claim 1-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/057319.

WO 2013/057319 discloses that a number of catalytically active metals may be used alone or in combination and are thus considered representative of the metallic nanoparticles of the instant claims.  The reference indicates that IWI is a technique for introducing the metal precursors into the internal pore structure of the zeolite material, thus insuring that the introduced metal is confined within the pores and channels of the zeolite.  With respect to the sizes of the particles, the sizes of the channel diameters and pores of the zeolite material, it is considered that these are inherently defined by the structure of the selected zeolite framework material.  In the reference disclosure, faujasite zeolites and MWW structure zeolites are specifically selected.  These materials are also in accordance with certain desirable zeolites described in the instant specification.  As a result, these limitations will flow directly from the identity of the zeolites disclosed by WO 2013/057319.  Stated another way, as the final structure of the material of the reference is comparable with the structure of the instant intended 
With respect to the claims reciting an additional catalyst present on the surface of the support, this limitations is almost certainly achieved also by the reference disclosure, because residual amounts of metal ions would be expected to site on ion-exchange locations or available sites on the surface of the zeolite during hydrothermal synthesis, where they will form oxides absent further ion-exchange.  The artisan would expect these amounts to be smaller than the encapsulated metals, as those are the most desired for catalyst performance in the absence of sintering or agglomeration.
See particularly pages 5-7 and the figures of WO 2013/057319. 


Claims 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,275,720 to Ward.
Ward et al. discloses a composition having utility for hydrocracking or conversion of hydrocarbon, comprising a zeolite composition comprising two zeolites carrying molybdenum and nickel, substantially similar to the material claimed herein which requires  a porous “zeolite type” material and metallic nanoparticles. The reference employs a combination of zeolite Y, (FAU) and zeolite LZ-210 (dealuminated FAU-Y).
The claims differ from the reference disclosure only in that the reference does not specify that the material has interconnecting channels, some of which combine to form 
This limitation would have been obvious, however, because this constitutes the normal manner in which a zeolite is structured, and the great majority of known zeolites will have this organization.  Ward’s recognition of different sized pores is related in his description that only “some” of the pores in the product are relatively large.  After Ward impregnates the metal precursor solution, the artisan will have the expectation that the active metals will diffuse into the normal pores, the channels forming the enlarged pores, and then further into the interconnecting channels of the zeolite material.  Ward also selects the same zeolite structures disclosed by applicant, rendering implicit the herein claimed organization of pores and channels. Further, the channels of the enlarged pore portion formed thereby will have to have to be slightly smaller or larger than the large pore diameter; this is implicit in the structure of the zeolites and the introduction of the metal oxide precursors into the zeolite.  With respect to the average particle size of the metal oxides, this is also going to be limited to a great degree to a size large enough to be encapsulated without destruction of the zeolite framework, and also large enough not to migrate.  Further in this regard, Ward teaches that the zeolite has pore sizes above 0.7 nm with some pores having a larger size between 2-6 nm.  The channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those individual pore sizes, thus establishing an effective range that overlaps the instant range.  In conclusion, it appears that any one of the particular zeolites of Ward, be they beta, zeolite Y, or dealuminated zeolite Y, must and 
	With respect to other nanoparticles sited on the zeolite surface, Ward indicates that, for example, if the Group VIII metal is provided in cation form, it can site in the exchange sites.  Some of these sites will certainly be present on the surface of the zeolite. The artisan would certainly have the expectation that there would be a larger amount of desired metal catalytic species within the pores as compared to that only residually present on the surface of the zeolite product.  
See particularly the abstract, column 9, line 39 – column 10, line 57, column 8, lines 1-14, the paragraph bridging columns 10-11 and the examples.



Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.  Applicant asserts that the Ward et al. reference fails to teach or reasonably suggest that the zeolites of Ward contain the “enlarged pore portion” as claimed herein.  This line of reasoning is not convincing.  Ward et al. disclose both FAU and BEA sieves, both of which are claimed .


    PNG
    media_image1.png
    576
    850
    media_image1.png
    Greyscale






With respect to the rejection over WO 2013/057319 the applicant argues that the reference does not teach channels…and enlarged pore portion with differing diameter from the other pores”.  This is not convincing because the reference encapsulates the active catalyst within the structure of the zeolite prior to interconversion to trap the material within a given zeolite.  Applicant indicates that the cages are not expanded by particles not in the original zeolite.  The examiner fails to grasp the significance of this conventional starting zeolite.  Applicant asserts that as such, since the framework created by conversion from a conventional zeolite, it cannot have the enlarged pore portion of the product as claimed.  This line of reasoning is not convincing, because all conventional zeolites have smaller pores, channels, and enlarged pore portions, precisely because they are molecular sieves. Even after zeolitic conversion, the expectation is that the particles are distributed within all of the interior of the zeolite.  Certainly the interconversion will also cause the particle size to somewhat exceed the pore and channel diameters as well. The reference discloses FAU, which from the image above demonstrably contains enlarged pore portions.  Further the reference discloses MWW zeolite types, which also contain small pores, channels, and enlarged pore portions within the physical framework.  An image of an MWW type zeolite from the online Database of Zeolite Structures is set forth herein below, where the enlarged pores are clearly present in the conventional zeolite materials.

    PNG
    media_image2.png
    451
    425
    media_image2.png
    Greyscale




With respect to the rejection over Kegnaes et al., the applicant argues that the reference is clearly distinct from the instant catalyst in that the metal nanoparticles and the carbon template are removed. It is concluded that the formation of uniform pores in the zeolite are formed thereby, and the metal nanoparticles will not remain within the zeolite after template removal.  However, applicant states that “the metal nanoparticles may still be present inside the catalyst”, and then indicates that they do not concede that the particles exist inside the zeolite.  This line of reasoning is not convincing.  When the mesopores within the zeolite-type structure are formed as carbon-coated remain within the enlarged mesopores.  Figure 2B shows this result clearly.  Applicant also indicates that an enlarged pore portion cannot be formed because “pores made of carbon nanotubes do not exist inside the zeolite”.  The carbon is a template and the zeolite crystals grow around the template, after which the template is removed.  The examiner fails to see how this would not create channels and enlarged pore portions.  In the Kegnaes et al. process a single zeolite crystal, which conventional material will already have small pores, channels and enlarged pores, will be further defined with mesopores that are connected with the micropores [0018].  As a result, the zeolite-type crystal of the reference will have interconnected micropores, enlarged pore portions, channels and mesopores created by the carbon template, wherein metal oxide nanoparticles reside.  The zeolite starting material for the reference is TS-1, an MFI analog, as embraced by the instant claims.  The structure of this starting material taken from the online Database of Zeolite Structures is set forth herein below.  It is apparent that the MFI material, even prior to incorporating mesopores connected with the pores and channels, contains an enlarged pore portion.  The incorporation of mesopores by Kegnaes simple introduces further enlarged pores and channels within the MFI structure.


    PNG
    media_image3.png
    177
    220
    media_image3.png
    Greyscale


Applicant has requested that the obviousness-type double patenting rejections be held in abeyance.

In view of the foregoing, the rejections stand.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional documents are somewhat cumulative to those applied hereinabove.  The Do et al. document discloses nanoclusters found within the mesopore walls of SBA-15.  This document is also very similar to the applied documents in the disclosure of zeolite nanoclusters (solid acid nanoparticles) sited inside the mesopore channels of an SBA-15 mesoporous material very similar to MCM-41 and SBA-1.
.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732